—Judgment unanimously modified on the law and facts by reducing the award to $23,600, with interest, and as modified affirmed, without costs of this appeal to either party. Memorandum: The trial court found that the highest and best use of claimant’s property was commercial, or as a gasoline station site. The award is “well within the range of the testimony” (Levin v. State of New York, 13 N Y 2d 87, 93). However, after finding a market value of $23,600 the court arbitarily added $2,360 which “ represents the value of the corner influence.” Inherent in the testimony of claimant’s real estate experts was the fact that their valuations and opinions as to the best use were based on the location of the property at the intersection of two roads. There is no proof as to specific value of the corner influence and the only reference to it is in the decision of the court. Having found the market value before adding the 10% for corner influence, the trial court has twice given effect to the market value of the location of the property. The award must, therefore, be reduced by the elimination of $2,360. (Appeal from judgment of the Court of Claims for claimant for permanent appropriation of realty.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Yeeehio, JJ.